— In an action to recover damages for personal injuries, etc., the plaintiffs Nina Caruso and Ralph Caruso appeal from an order of the Supreme Court, Suffolk County (Sherman, J.), dated November 2, 1987, which denied their motion to remove Peter Rubinton as the guardian ad litem of the infant plaintiff Ralph Caruso and to appoint in his place Richard Schriefer.
Ordered that the appeal is dismissed, without costs or disbursements.
*797The appearance of retained counsel on behalf of the infant plaintiffs before this court is in contravention of CPLR 321 and 1201 and is without legal effect (see, Leahy v Hardy, 225 App Div 323). Hence, the appeal is not properly before this court and must be dismissed (see, Caruso v Caputo, 143 AD2d 795 [decided herewith]; Matter of Anonymous v Anonymous, 7 AD2d 932). Hooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.